Citation Nr: 0843271	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to September 
1969, including in Vietnam.  His awards and decorations 
include the Combat Action Ribbon.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied service connection for 
bilateral hearing loss and bilateral tinnitus.  


FINDINGS OF FACT

1.  Right ear hearing impairment was clinically demonstrated 
on examination for entrance to service; and has not been 
shown by competent clinical evidence of record to have 
chronically increased in service.

2.  Left ear hearing loss disability for VA purposes has not 
been shown by competent medical evidence of record.

3.  Bilateral tinnitus was initially demonstrated years after 
service, and has not been shown by competent medical evidence 
to be causally related to the veteran's active service.


CONCLUSIONS OF LAW

1.  Pre-existing right ear hearing loss disability was not 
aggravated by active service, and may not be presumed to have 
been so aggravated.  38  U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.385 (2008).

2.  Left ear hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed, (as an 
organic disease of the nervous system), to have been so 
incurred or aggravated.  38  U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).

3.  Bilateral tinnitus was not incurred in or aggravated by 
active service, nor may it be presumed, (as an organic 
disease of the nervous system), to have been so incurred or 
aggravated.  38  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for service connection, therefore, VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

The Board notes that the veteran was provided with VCAA 
notice in correspondence dated July 30, 2004.  The letter 
apprised the veteran of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  In correspondence dated in May 2006, the 
veteran was apprised of the criteria for assigning a 
disability rating and an effective date in the event of award 
of any benefit sought.  See Dingess/Hartman, supra.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to the timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims. 
 
Duty to Assist

Regarding VA's duty to assist, the RO obtained the veteran's 
service treatment records (STRs), and post-service medical 
records, and secured an examination in furtherance of his 
claim.  Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  The Board 
notes that VA medical opinions have been obtained and 
sufficient competent medical evidence is of record to make a 
decision in this appeal.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

II.  Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity or symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated that the threshold for normal hearing was from 0 to 
20 decibels, and that higher threshold levels revealed some 
degree of hearing loss.  Id. at 157 (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al 
eds., 1988)).

III.  Background

The veteran asserts that he suffers bilateral hearing loss 
and bilateral tinnitus due to exposure to acoustic trauma 
from small arms fire, a rocket that hit approximately 100 
feet away from him in 1967, and guarding the perimeter of an 
artillery battery in Vietnam.  

The veteran's STRs indicate he was given an audiological 
examination in July 1966, as part of his enlistment medical 
examination.  The audiological evaluation revealed that pure 
tone thresholds, in decibels, converted from American 
Standards Associates (ASA) units to reflect the current 
International Standards Organization (ISO) and American 
National Standards Institute (ANSI) standard, were as 
follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
---
-5
LEFT
10
0
0
---
-5

The service treatment records are negative for any complaints 
or findings as to hearing loss or tinnitus.  A September 1969 
audiological evaluation, done as part of the veteran's 
separation from the service, revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

There is no medical evidence of hearing impairment from the 
time of the veteran's service separation until 2004.  An 
August 2004 VA audiological evaluation report revealed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
55
55
LEFT
10
5
10
15
15

The word recognition score was 78% for the right ear and 100% 
for the left ear using the Maryland CNC word list test.  The 
audiologist's opinion was that it is not at least as likely 
that the right ear hearing loss is due to military service as 
the veteran reported decreased hearing in that ear only two 
years prior to the examination.



IV.  Analysis

Hearing Loss

The veteran contends that he has bilateral hearing loss as a 
result of his military service; however, the VA audiogram 
indicates no current left ear hearing loss disability for VA 
purposes pursuant to 38 C.F.R.§ 3.385.  Service connection 
may not be established in the absence of demonstration of 
current disability.  With no medical evidence of the claimed 
disability for the left ear, the analysis ends for the left 
ear, and service connection must be denied for the left ear. 

With regard to the right ear, there is medical evidence of 
current right ear hearing loss disability as defined by VA 
regulation; however, the veteran's service entrance 
examination indicated a pre-service hearing loss.  At the 
time of the veteran's entrance into service, the audiological 
evaluation indicated a puretone threshold, in decibels, of 20 
dB at a frequency of 500 Hz.  As such, pursuant to Hensley, 
this represented hearing impairment.  As pre-existing right 
ear hearing loss was noted on examination for entrance into 
service in November 1966, a presumption of soundness as to 
right ear hearing ability does not apply.  38 U.S.C.A. § 1111 
(West 2002). 

If a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim for service incurrence for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case, the 
provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply, 
and the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

There is no evidence that the veteran's right ear hearing 
loss was aggravated due to active service.  As noted above, 
the service treatment reports are negative for any complaints 
or findings relative to hearing loss.  Further, when the 
veteran separated from service, the audiological evaluation 
indicated a puretone threshold of 10 dB at all Hertz levels, 
including at 500 Hz.  As such, there has been no 
demonstration of worsening of the veteran's right ear hearing 
acuity during service.

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed cause of his disability is 
related to such combat, the veteran's lay testimony regarding 
the claimed cause is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f).  The veteran's exposure to acoustic trauma is 
therefore conceded.  However, there is no medical evidence of 
a nexus between the veteran's current right ear hearing loss 
disability and the acoustic trauma he sustained in his 
military service.  There is also no showing of continuity of 
symptomatology after service as is required to support a 
finding of chronicity, or that he had right ear hearing loss 
that became manifest to a degree of 10 percent or more within 
one year from the date of separation from active duty.  
38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

The evidence of record indicates that the veteran's right ear 
hearing loss did not increase from its pre-service level 
until decades after service.  According to the veteran's 
STRs, he did not have a right ear hearing loss disability 
when he left the service in September 1969.  The VA 
examination dated in August 2004, indicated that the veteran 
reported decreased hearing loss in the right ear "only two 
years ago."  This fact is also noted in an audiological 
assessment dated July 22, 2004.  Based on this, the VA 
examining physician opined that it is not at least as likely 
that the right ear hearing loss is due to military service.

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease. 38 U.S.C.A.
§ 1153; 38 C.F.R. § 3.306 (a) (2008).  Aggravation of a 
preexisting condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b). See Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The Board therefore finds that the veteran's hearing loss 
neither began in, nor was aggravated by, his military 
service.

Tinnitus

Again, the Board notes that because the record shows that the 
veteran served in combat in Vietnam, exposure to acoustic 
trauma is conceded.  However, there is no competent medical 
evidence of a nexus between the current subjective complaint 
of tinnitus and the veteran's in-service exposure to acoustic 
trauma.  The Board notes that the veteran's STRs contain no 
mention of a tinnitus complaint, and there is an absence of 
any related complaint until more than three decades after the 
veteran left military service.  Tinnitus (an organic disease 
of the nervous system) was not manifested to a compensable 
degree within a year of the veteran's separation from 
service.  Consequently, a presumption of service incurrence 
may not be made.  In addition, the Board notes that after 
completion of his military service, the veteran worked for 
more than twenty years in a factory, coal mine, and in 
construction, where he was exposed to noise.  Finally, the 
February 2004 examination noted that the veteran reported 
that the tinnitus began only two years prior to the 
examination.  That same examiner did not etiologically link 
the veteran's tinnitus with service or any incidents therein.

Conclusion

The only evidence of record supportive of the veteran's claim 
that these claimed disabilities are related to his military 
service consists of the lay statements of the veteran 
himself.  Competent lay evidence is evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a) (1) (2008).  Medical opinion, 
by its very nature, requires specialized education, training, 
and experience.  Thus, while the veteran is competent as a 
layperson to describe the symptoms he experiences, he is not 
competent to provide medical opinion as to their etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).  Therefore, the veteran's lay opinions as to 
the etiology of these disabilities have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits for the claims for service connection for bilateral 
hearing loss and tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against these service 
connection claims.  As such, the claims for service 
connection must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



______________________________________________
U. R. POWELL 
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


